Citation Nr: 1614808	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  10-41 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right hand carpal tunnel syndrome (CTS).

2.  Entitlement to an initial compensable rating for right thumb arthritis.

3.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for left hand CTS, to include whether new and material evidence has been submitted.

6.  Entitlement to service connection for a left hip disability, to include whether new and material evidence has been submitted.

7.  Entitlement to service connection for a right knee disability, to include whether new and material evidence has been submitted.
8.  Entitlement to service connection for a left foot disability, to include whether new and material evidence has been submitted.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1982 and from November 2004 to February 2006 with additional reserve service.

This appeal comes before the Board of Veterans' Appeals (Board) from February 2009 (sleep apnea, left hip, right knee, left foot, left hand CTS), November 2013 (right hand CTS, right thumb arthritis), March 2014 (PTSD), and August 2015 (TDIU) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2013, the Board granted service connection for right hand CTS and right thumb arthritis, and remanded the claims for service connection for PTSD, sleep apnea, left hand CTS, left hip, right knee, and left foot disabilities.  Thereafter, the Veteran expressed disagreement with the initial ratings assigned for right hand CTS and right thumb arthritis and appealed those issues.  Similarly, following a grant of service connection for PTSD in March 2014, the Veteran appealed the initial rating assigned for that disability.  

In April 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  Following   the hearing, additional evidence was associated with the file and in December   2015 the Veteran's representative waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

The issues of entitlement to service connection for sleep apnea, left hip disability, right knee disability, left foot disability and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED    to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the April 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal his claim for an increased initial rating for right hand CTS.

2.  At the April 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal his claim for an initial compensable rating for right thumb arthritis.

3.  At the April 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal his claim for service connection for left hand CTS, to include whether new and material evidence has been submitted to reopen that claim.
4.  In a January 2007 rating decision, the RO denied the Veteran's claim for service connection for a left hip condition; the Veteran did not appeal or submit new and material evidence during the appeal period.

5.  In a January 2007 rating decision, the RO denied the Veteran's claim for service connection for a right knee condition; the Veteran did not appeal or submit new and material evidence during the appeal period.

6.  In a January 2007 rating decision, the RO denied the Veteran's claim for service connection for a left foot condition; the Veteran did not appeal or submit new and material evidence during the appeal period.

7.  The evidence added to the record since the January 2007 denial, when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim or raises a reasonable possibility of substantiating the Veteran's claim for service connection for a left hip condition.

8.  The evidence added to the record since the January 2007 denial, when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim or raises a reasonable possibility of substantiating the Veteran's claim for service connection for a right knee condition.

9.  The evidence added to the record since the January 2007 denial, when considered with previous evidence, relates to an unestablished fact necessary         to substantiate the claim or raises a reasonable possibility of substantiating the Veteran's claim for service connection for a left foot condition.

10.  Prior to April 14, 2015, the Veteran's PTSD was manifested by symptoms productive of social and occupational impairment with reduced reliability and productivity.

11.  Since April 14, 2015, the Veteran's PTSD has been manifested by social and occupational impairment in most areas; total occupational and social impairment is not shown.
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal as to the issue of entitlement to 
an increased initial rating for right hand CTS have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of appeal as to the issue of entitlement to an 
initial compensable rating for right thumb arthritis have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of appeal as to the issue of entitlement to service connection for left hand CTS have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The January 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.302 (2015).

5.  New and material evidence has been received to reopen the claim for service connection for a left hip disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R.      § 3.156 (2015).

6.  New and material evidence has been received to reopen the claim for service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

7.  New and material evidence has been received to reopen the claim for service connection for a left foot disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R.     § 3.156 (2015).

8.  Prior to April 14, 2015, the criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2015).

9.  Since April 14, 2015, the criteria for a disability rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Claims Assistance Act

As the following decision regarding the withdrawal of claims and reopening of claims is fully favorable, the following discussion regarding the duty to notify and assist will be limited to the PTSD claim decided herein. 

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The Veteran's claim of entitlement to a higher initial rating for PTSD stems       from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In addition, the Board finds that the duty to assist a claimant has been satisfied.  Some of the Veteran's service treatment records (STRs) are on file, as are various post-service medical records and VA examination reports.  The Veteran denied receiving Social Security Administration (SSA) benefits at his April 2015 hearing.  Subsequently, his representative submitted a June 2015 psychiatric evaluation that was apparently performed in conjunction with a claim for SSA benefits.  Such submission by the Veteran's representative indicates that an ongoing SSA claim may exist.  However, as the Veteran reported that he only receives treatment from VA and as the SSA report regarding his psychiatric disability has been submitted, it appears that VA already has any medical evidence that an SSA determination could be based on.  Thus, the Board finds that a request for such records is not necessary as the SSA records relevant to any pending claim on the basis of the Veteran's PTSD are already of record.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki,  23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and the Veteran testified as to events in service, his treatment history and symptomatology.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake      v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance 
of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Withdrawal of Claims

At the April 2015 Board hearing, the Veteran indicated that he wished to withdraw his appeal of the issues of entitlement to an increased initial rating for right hand CTS, entitlement to an initial compensable rating for right thumb arthritis, and entitlement to service connection for left hand CTS (to include whether new and material evidence has been submitted to reopen the claim).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issues withdrawn by the Veteran, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues and they are dismissed.

New and Material Evidence

The Veteran's initial claims for service connection for a left hip disability, a right knee disability, and a left foot disability were denied in a January 2007 rating decision.  The Veteran did not appeal the rating decision, nor did he submit relevant evidence within one year of that decision, therefore the decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

New and material evidence can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last final rating decision    to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The evidence considered at the time of the January 2007 rating decision included some reserve treatment records, service personnel records, VA treatment records, and the Veteran's lay statements.  Service connection for all three disabilities was denied in that rating decision because the available evidence did not show that the conditions occurred in, or were caused by, service.  

The evidence received since the prior final denial includes updated VA treatment records, VA examination reports and opinions, additional lay statements, and the transcript from the April 2015 Board hearing regarding the Veteran's reported in-service injuries and treatment.  Such evidence is presumed credible solely for the purpose of determining whether new and material evidence has been submitted.  See Justus, supra.  

The prior rating decision did not consider such evidence, and such evidence contributes to a more complete picture of the potential circumstances surrounding the origin of the Veteran's disabilities.  Accordingly, the Board finds that new and material evidence has been received and the claims for service connection for a left hip disability, a right knee disability, and a left foot disability are reopened.  

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent 
the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In the March 2014 rating decision on appeal, the AOJ granted service connection for PTSD with an evaluation of 50 percent effective August 13, 2008.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2015).  

Under Diagnostic Code 9411, which is governed by a General Rating Formula         for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2015).

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi,       16 Vet. App. 436 (2002).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia)    or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2015).

	a.  Prior to April 14, 2015

Based on a review of the evidence of record, the Board finds that for the period prior to April 14, 2015, the Veteran's PTSD most closely approximates the criteria for the 50 percent rating currently assigned.

During the period prior to April 14, 2015, the medical evidence of record reflects that the Veteran's PTSD was manifested by symptoms that included avoidance, flashbacks, nightmares, sleep impairment, intrusive thoughts, hypervigilance, exaggerated startle reflex, anxiety, depression, panic attacks, and irritability.  On examination, VA clinicians generally noted that the Veteran was appropriately attired, alert and oriented, made good eye contact, and had (at worst) a dysphoric mood with constricted affect.  The Veteran's speech and thought processes were noted to be within normal limits.  There was no evidence of auditory or visual hallucinations and the Veteran denied suicidal and homicidal ideation.  The Veteran was married during this period, although the Veteran did report some problems in the marriage due to his PTSD symptoms.  The Veteran's GAF scores ranged from 45-55.

A January 2014 VA examiner found that the Veteran's symptoms were productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  During that examination, the Veteran described being divorced but remarried to his current spouse for 11 years.  He noted that his marriage had some conflict due to his PTSD symptoms and periods of isolation.  He also noted having a fair relationship with his son from his first marriage and a good relationship with his daughter, although he did become irritable with her on occasion.  The Veteran described his other relationships as "distant" and denied having friends or leisure activities aside from watching television.  At the time of the examination the Veteran was employed for a tool company, but noted that he often became irritated with customers.  The examiner noted symptoms including depressed mood,  anxiety, chronic sleep impairment, difficulty maintaining effective work and    social relationships and difficulty adapting to stressful circumstances.

The record also contains lay statements from the Veteran's family members.  His family has noted symptoms commensurate with those noted on appeal including:  avoidance, hypervigilance, lack of interest in doing things, and sleep impairment.  His family members also reported symptoms that were not shown during VA treatment or during the 2014 examination including feelings of despair and hopelessness, tearfulness, and a poor memory.

The Board finds that the Veteran's PTSD prior to April 14, 2015, most closely approximates the currently assigned 50 percent rating.  In that regard, the Veteran did not demonstrate the symptoms associated with higher ratings during that time period, nor did he demonstrate other symptoms of similar severity, frequency, and duration.  In fact, the 2014 examiner only noted symptoms commensurate with    the lesser 30 percent rating.  Indeed, while the Veteran reported limited social relationships, the Veteran maintained his marriage, had a good relationship with   his daughter, a fair relationship with his son, and noted other distant relationships.  Moreover, the symptoms the Veteran described to the VA examiner, including nightmares, panic attacks, and chronic sleep impairment, are contemplated by the 30 and 50 percent rating criteria.  Although some of the Veteran's symptoms during that time period are not specifically enumerated in those criteria the Board finds that, based on the Veteran's overall mental health picture as evidenced during the VA examination and while receiving mental health treatment, they were in keeping 
with a 50 percent rating.

	b.  Since April 14, 2015

Based on a review of the evidence of record, the Board finds that since April 14, 2015, the Veteran's symptoms have resulted in occupational and social impairment with deficiencies in most areas.

At the April 14, 2015, Board hearing, the Veteran credibly testified as to his recent PTSD symptoms including suicidal ideation, anger issues, anxiety, flashbacks, sleep impairment, and a decreased attention span.  There are limited VA treatment records since April 14, 2015, due to the Veteran's avoidance of writing about his military service as a form of therapy.  However, as noted, the record does contain a June 2015 examination report that was apparently obtained in conjunction with a pending claim for SSA benefits and an August 2015 VA PTSD examination report.  

During the June 2015 private psychiatric examination, Dr. Jalazo noted that there was no indication that the Veteran was malingering and that he was cooperative  and engaged during the examination.  At the examination the Veteran reported experiencing auditory hallucinations while trying to fall asleep, hypervigilance, sleep impairment, and noted a history of suicidal ideation.  While the Veteran was still working at the time of this examination, he noted frequent altercations with clients due to his PTSD symptoms.

Thereafter, an August 2015 VA examiner found that the Veteran's symptoms were productive of occupational and social impairment with deficiencies in most areas.  During the examination the Veteran reported having a good relationship with his wife and daughter with limited outside relationships.  The Veteran reported that    he stopped working in April 2015 due to irritability with customers.  At that time the Veteran endorsed symptoms including anxiety, irritability, hypervigilance, exaggerated startle responses, avoidance, numbing, intrusive thoughts, and nightmares.  The Veteran also reported an incident during which he fantasized about harming a neighbor who was playing loud music, although he denied suicidal or homicidal ideation at the time of the examination.  Ultimately, the examiner found that the Veteran's symptoms would severely impact his ability to work.

Upon consideration of the evidence and after resolving all doubt in the Veteran's favor, the Board finds the Veteran's symptomatology more nearly approximates the criteria for a 70 percent rating since April 14, 2015.  In this regard, the 2015 VA examiner noted the Veteran's symptoms were productive of occupational and social impairment with deficiencies in most areas.  These findings were consistent with the report of the June 2015 examiner for Social Security.  Additionally, it was at the April 14, 2015, Board hearing where the Veteran first expressed suicidal ideation, which is listed in the 70 percent rating criteria, as well as reporting other symptoms.  Accordingly, after resolving all doubt in the Veteran's favor, the Board finds that a 70 percent rating is warranted from April 14, 2015.  

However, the Board finds that the symptoms do not more nearly approximate a rating in excess of 70 percent under the General Rating Formula as they are not of such a severity or frequency as to result in total occupational and social impairment.  The Veteran does not exhibit symptoms indicative of a 100 percent rating, nor is there any evidence or medical opinion that the Veteran is totally occupationally and socially impaired.  In this regard, there is no subjective or objective evidence of gross impairment to thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, disorientation to time or place, intermittent inability to perform activities of daily living, or memory loss for   names of close relatives, own occupation, or own name.

While the Veteran has had passive suicidal ideation, he denied active suicidal ideation or plan during his examination with Dr. Jalazo, at the August 2015 VA examination, and in all the treatment records since April 14, 2015.  None of the psychiatrists or psychologists of record found him to be a persistent risk for suicide or for harming others.  

Moreover, the evidence does not show total social impairment.  The Veteran's reports to physicians show that he has a generally good relationship with his daughter and wife.  Thus, while his social support system is limited, it does exist.  Moreover, throughout much of the appeal the Veteran maintained employment.

Therefore, the Board finds that since April 14, 2015, the Veteran is entitled to a rating of 70 percent, but no higher, for his PTSD.  

With respect to both time periods, the Board has considered the lay assertions as to the Veteran's symptomatology and the severity of his condition, but, to the extent the Veteran and his family believe that he is entitled to higher ratings during those time periods, concludes that the findings during medical evaluation are more probative than the lay assertions to that effect.  While the Veteran has received VA treatment during the course of the appeal, the findings on those visits are consistent with the ratings assigned herein and with the findings on VA examinations.  As such, the Board has relied heavily on VA examinations, which duly considered the Veteran's subjective symptoms, and recorded mental status examinations showing limitation of function that more nearly approximate the criteria for a 50 percent evaluation prior to April 14, 2015, and no more than a 70 percent evaluation thereafter.  

	c.  Other Considerations

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015).  Here, the Board finds that the rating criteria contemplate the Veteran's disability from his service-connected PTSD.  Although the Board has already acknowledged that not all of his specific symptomatology is noted in the schedular criteria, pursuant to Mauerhan, supra, the focus in evaluating such claims is the overall impact a Veteran's specific psychiatric symptoms have upon his level of occupational and social functioning.  For the reasons stated above, the Board has concluded that the Veteran's level of such occupational and social impairment is adequately reflected by the current schedular ratings.  As such, the Board finds that the manifestations of the Veteran's PTSD are contemplated in the rating criteria.  There is no indication of any exceptional or unusual disability picture.  The rating criteria are therefore adequate to evaluate the Veteran's service-connected PTSD and referral for consideration of extraschedular rating is not warranted.  See Thun v. Peake, 22   Vet. App. 111, 115 (2008).

The Board acknowledges that action is must still be taken by the RO on the Veteran's TDIU claim.  However, as noted above, any impact on the Veteran's employment would need to be considered for extraschedular purposes only if the schedular criteria are inadequate to rate his service-connected disability.  Thun, 22 Vet. App  at 118 ("[I]n cases regarding whether extraschedular referral is warranted, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.").  As the schedular ratings adequately contemplate his PTSD disability, referral for extraschedular consideration is not warranted.  Thus, remand of the issue decided herein is not required.  See Gurley v. Nicholson, 20 Vet. App. 573, 576 (2007); see also Dunlap v. Nicholson, 21 Vet. App. 112, 120 (2007) (resolution of claim for a higher initial disability rating by the Board or this Court is not dependent on VA's adjudication of the TDIU claim). 

In reaching the above conclusions the Board has considered, and with assignment of the partial grant noted above has applied, the benefit of the doubt doctrine.  As to the remaining aspects of the claims, however, the preponderance of the evidence is against them and the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55-57.


ORDER

The appeal as to the issue of entitlement to an increased initial rating for right hand CTS is dismissed.

The appeal as to the issue of entitlement to an initial compensable rating for right thumb arthritis is dismissed.

The appeal as to the issue of entitlement to service connection for left hand CTS is dismissed.

New and material evidence having been submitted, the claim for service connection for a left hip disability is reopened, and to this extent only the appeal is granted.

New and material evidence having been submitted, the claim for service connection for a right knee disability is reopened, and to this extent only the appeal is granted.


	(CONTINUED ON NEXT PAGE)


New and material evidence having been submitted, the claim for service connection for a left foot disability is reopened, and to this extent only the appeal is granted.

Prior to April 14, 2015, entitlement to a disability rating in excess of 50 percent for PTSD is denied.

Since April 14, 2015, entitlement to a disability rating of 70 percent, but no higher, for PTSD is granted, subject to the rules and regulations governing the payment of VA monetary benefits.


REMAND

When there is evidence that a Veteran's STRs have been lost or destroyed, as is the case here, VA has a heightened duty to consider the applicability of the benefit of the doubt rule, to assist a claimant in developing a claim, and to explain its findings and conclusions.  Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  

A formal finding of unavailability regarding the Veteran's STRs was issued in January 2006.  However, in July 2008 the Veteran submitted a September 2006 email from Sergeant Gomes, who apparently served with the Veteran, in which Sergeant Gomes reports that the Veteran's STRs were sent to a contractor called MEDPROS and that assistance in obtaining the records might be available from Deployment Health Clinic Center.  There is no indication in the claims file that requests for the Veteran's STRs were sent to MEDPROS or to the Deployment Health Clinic Center.  There is also an indication in the file that requests to the Veteran's reserve units for STRs were returned as undeliverable.  Thus, on remand, additional attempts to obtain the Veteran's STRs from all possible sources should be made.

Regarding the Veteran's claim for service connection for sleep apnea, in January 2014 a VA examiner opined that it was less likely than not that the Veteran's sleep apnea was related to his military service.  However, the sole rationale provided by the examiner was that the Veteran's disability did not have its onset during service.  The examiner did not consider the Veteran's contention that his sleep apnea is related to his exposure to fumes as noted on his post-deployment questionnaire.  Accordingly, the Board finds that an addendum opinion is required.

Similarly, the January 2014 examiner also stated that it was less likely than not       that the Veteran's knee, hip, or foot conditions began during service as there was      no evidence that injuries to those body parts occurred during service.  However,      the Veteran has since provided testimony as to how all of his claimed injuries occurred during service and reported that while his STRs are currently unavailable,  he did receive treatment for those conditions in service.  The Veteran's report of in-service treatment is consistent with his report in a January 2006 post-deployment questionnaire that he was treated in sick call seven times during his deployment.  While the examiner did indicate that the Veteran's foot, knee, and hip conditions could be related to his work, an opinion regarding the disabilities' likely relationship to service is required.  Thus, an addendum opinion is required for the knee, hip, and foot claims.

Additionally, the Veteran reported at the April 2015 hearing that he injured his foot while in the reserves and a January 2003 treatment record confirms that report.  As such, the Board finds that an addendum opinion is necessary that addressed any possible relationship between the Veteran's January 2003 injury and his current foot disability.

With respect to the claim for entitlement to a TDIU, the Board notes that this claim was denied in an August 2015 rating decision.  The Veteran submitted a notice of disagreement in December 2015, but a statement of the case (SOC) has not yet been issued.  Accordingly, the Board finds that a remand of this claim for issuance of an SOC is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999), and Locklear   v. Shinseki, 24 Vet. App. 311, 315 (2011) (recognizing that VA can specifically separate the adjudication of the schedular disability rating from the adjudication of entitlement to TDIU).  After the SOC has been issued, the claim should be returned to the Board only if the Veteran perfects an appeal as to the issue in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Finally, as there is an indication that the Veteran has applied for SSA benefits    those records, if relevant to the issues remanded herein, should also be obtained.  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014). 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder any relevant VA treatment records dated since June 2015.

2. Request the Veteran's complete STRs through official sources, to specifically include requesting them from MEDPROS pursuant to the September 2006 email of record.  If additional information is needed from the Veteran to request such records, the Veteran should be asked to provide such.

The efforts undertaken should be documented together with the responses received.  If complete STRs cannot be obtained, issue another formal finding of unavailability, notify the Veteran that that his records could not be located, and inform him that he may provide alternative forms of evidence to support his claim including statements from any comrades who served with him.

3. Request from the Social Security Administration the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim. All actions should be documented in the claims 
file.  If records are not available, the Veteran should be notified of such.

4. After items 1-3 have been completed to the extent possible, return the claims file to the VA examiner who conducted the January 2014 sleep apnea examination, if available.  If the original examiner is not available, the claims file should be forwarded to an examiner of similar or greater qualifications to obtain the requested addendum.  If a new examination is deemed necessary to respond 
to the request, one should be scheduled.

After review of the claims file, the examiner should provide an opinion as to whether the Veteran's sleep apnea is at least as likely as not (50 percent probability or greater) due to the Veteran's active service, to include his claimed exposure to insect repellent, environmental pesticides, pesticide strips, vehicle or truck exhaust fumes, fuels, solvents,   and sand and dust during service as noted on the January 2006 post-deployment questionnaire.    The examiner should provide a rationale for any opinion expressed. 

5. After items 1-3 above has been completed to the extent possible, return the claims file to the VA examiner who conducted the January 2014 hip examination, if available.  If the original examiner is not available, the claims file should be forwarded to an examiner of similar or greater qualifications to obtain the requested addendum.  If a new examination is deemed necessary to respond 
to the request, one should be scheduled.

After review of the claims file, the examiner should provide an opinion as to whether the Veteran's left hip disability is at least as likely as not (50 percent probability or greater) due to the Veteran's active service, to include his credible reports of jumping under a Humvee to avoid mortar attacks in service, thus injuring his hip.  The examiner should provide a rationale for any opinion expressed.  If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

6. After items 1-3 above have been completed to the extent possible, return the claims file to the VA examiner who conducted the January 2014 knee examination, if available.  If the original examiner is not available, the claims file should be forwarded to an examiner of similar or greater qualifications to obtain the requested addendum.  If a new examination is deemed necessary to respond 
to the request, one should be scheduled.

After review of the claims file, the examiner should provide an opinion as to whether the Veteran's right knee disability is at least as likely as not (50 percent probability or greater) due to the Veteran's active service, to include his credible reports of jumping under a Humvee to avoid mortar attacks in service and experiencing general knee pain related to use therein.  The examiner should provide a rationale for any opinion expressed.   If the examiner cannot provide an opinion without   resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

7. After items 1-3 above have been completed to the extent possible, return the claims file to the VA examiner who conducted the January 2014 foot examination, if available.  If the original examiner is not available, the claims file should be forwarded to an examiner of similar or greater qualifications       to obtain the requested addendum.  If a new examination is deemed necessary to respond 
to the request, one should be scheduled.

Following a review of the claims file and any relevant electronic VA treatment records, the examiner should provide an opinion as to whether the Veteran's current left foot disability is at least as likely as not (50 percent probability or greater) a maturation of or related to the left foot complaints noted during reserve duty in January 2003.  The examiner should provide a rationale for any opinion expressed.  If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

8. After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefits sought      on appeal remain denied, the appellant and his representative, if any, should be furnished a supplemental statement of the case and given      the opportunity to respond thereto before the case is returned to the Board.

9. The AOJ should issue a statement of the case concerning the issue of entitlement to a TDIU      so that the Veteran may have the opportunity to complete an appeal on that issue (if he so desires) by filing a timely substantive appeal.  This issue should only be returned to the Board if a timely substantive appeal is filed. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


